The court is of the opinion that section 2893 of the Code, requiring the allowance of 10 per cent. damages on appeals from judgments and decrees for money, "if the Supreme Court affirms the judgment of the court below," does not apply to appeals in which the judgment is either reversed and rendered, or is substantially corrected as to its amount, and, as corrected, affirmed. The difference is one of form only, so far as this question is concerned. To correct and affirm in the instant case, as proposed by counsel, instead of reversing and rendering, would therefore be a useless ceremony.
Rehearing denied. All the Justices concur.